EXHIBIT 10(m)
Dated: 8/1/2011
FORM OF U.S.
CHANGE IN CONTROL
SEVERANCE PROTECTION AGREEMENT
          THIS AGREEMENT made as of <DATE>, by and between Campbell Soup Company
(the “Company”) and <NAME> (the “Executive”).
          WHEREAS, the Board of Directors of the Company (the “Board”)
recognizes that the possibility of a Change in Control (as hereinafter defined)
exists and that the threat of or the occurrence of a Change in Control may
result in the departure or in significant distractions of its key management
personnel because of the uncertainties inherent in such a situation;
          WHEREAS, the Board has, as recommended and approved by the
Compensation and Organization Committee (the “Committee”), determined that it is
essential and in the best interest of the Company and its stockholders to retain
the services of the Executive in the event of a threat or occurrence of a Change
in Control and to ensure his continued dedication and efforts in such event
without undue concern for his personal financial and employment security; and
          WHEREAS, in order to induce the Executive to remain in the employ of
the Company and to encourage the continued attention and dedication of the
Executive, particularly in the event of a threat or the occurrence of a Change
in Control, the Company desires to enter into this Agreement with the Executive
to provide the Executive with certain benefits in the event his employment is
terminated as a result of, or in connection with, a Change in Control.
          NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:
     1. Term of Agreement. The term of this Agreement (the “Term”) shall
commence on <DATE>, and shall continue in effect until the third anniversary of
such date; provided, however, that commencing on the second anniversary of such
date and on each anniversary thereafter, the term of this Agreement shall
automatically be extended for one (1) year unless either the Company or the
Executive shall have given written notice to the other at least ninety (90) days
prior thereto that the Term of this Agreement shall not be so extended; and
provided, further, however, that notwithstanding any such notice by the Company
not to extend, the Term shall not expire prior to the expiration of twenty-four
(24) months after the occurrence of a Change in Control that occurs prior to the
end of the term.
     2. Definitions.
          2.1 “Cause” means a termination evidenced by a resolution adopted in
good faith by no less than two-thirds of the Board that the Executive
(a) intentionally and continually failed to substantially perform his duties
with the Company (other than a failure resulting from the

Page 1 of 13



--------------------------------------------------------------------------------



 



Executive’s incapacity due to physical or mental illness) which failure
continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance has been delivered to the Executive
specifying the manner in which the Executive has failed to substantially
perform, or (b) intentionally engaged in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; provided, however,
that no termination of the Executive’s employment shall be for Cause as set
forth in clause (b) above until (x) there shall have been delivered to the
Executive a copy of a written notice setting forth that the Executive was guilty
of the conduct set forth in clause (b) and specifying the particulars thereof in
detail, and (y) the Executive shall have been provided an opportunity to be
heard by the Board (with the assistance of the Executive’s counsel if the
Executive so desires). No act, nor failure to act, on the Executive’s part,
shall be considered “intentional” unless he has acted, or failed to act, with an
absence of good faith and without a reasonable belief that his action or failure
to act was in the best interest of the Company. Notwithstanding anything
contained in this Agreement to the contrary, no failure to perform by the
Executive after a Notice of Termination is given by the Executive shall
constitute Cause for purposes of this Agreement.
          2.2 “Change in Control” means any of the following events: (a) The
acquisition in one or more transactions by any “Person” (as the term person is
used for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”) of “Beneficial Ownership” (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of twenty-five percent (25%) or
more of the combined voting power of the Company’s then outstanding voting
securities (the “Voting Securities”), provided, however, that for purposes of
this Section 2.2(a), the Voting Securities acquired directly from the Company by
any Person shall be excluded from the determination of such Person’s Beneficial
Ownership of Voting Securities (but such Voting Securities shall be included in
the calculation of the total number of Voting Securities then outstanding); or
          (b) The individuals who, as of August 1, 2011, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute more than
fifty percent (50%) of the Board; provided, however, that if the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; or
          (c) Approval by stockholders of the Company of (1) a merger or
consolidation involving the Company if the stockholders of the Company,
immediately before such merger or consolidation, do not own, directly or
indirectly immediately following such merger or consolidation, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger or consolidation in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger or consolidation or (2) a complete liquidation or dissolution
of the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company; or
          (d) Acceptance of stockholders of the Company of shares in a share
exchange if the stockholders of the Company, immediately before such share
exchange, do not own, directly or indirectly immediately following such share
exchange, more than fifty percent (50%) of the combined voting power of the
outstanding voting securities of the corporation resulting from such share
exchange in substantially the same proportion as their ownership of the Voting
Securities outstanding immediately before such share exchange.

Page 2 of 13



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because twenty-five percent (25%) or more of the then
outstanding Voting Securities is acquired by (i) a trustee or other fiduciary
holding securities under one or more employee benefit plans maintained by the
Company or any of its subsidiaries, (ii) any corporation which, immediately
prior to such acquisition, is owned directly or indirectly by the stockholders
of the Company in the same proportion as their ownership of stock in the Company
immediately prior to such acquisition, (iii) any “Grandfathered Dorrance Family
Stockholder” (as hereinafter defined) or (iv) any Person who has acquired such
Voting Securities directly from any Grandfathered Dorrance Family Stockholder
but only if such Person has executed an agreement which is approved by
two-thirds of the Board and pursuant to which such Person has agreed that she
(or they) will not increase her (or their) Beneficial Ownership (directly or
indirectly) to 30% or more of the outstanding Voting Securities (the “Standstill
Agreement”) and only for the period during which the Standstill Agreement is
effective and fully honored by such Person.
          For purposes of this Section, “Grandfathered Dorrance Family
Stockholder” shall mean at any time a “Dorrance Family Stockholder” (as
hereinafter defined) who or which is at the time in question the Beneficial
Owner solely of (v) Voting Securities Beneficially Owned by such individual on
January 25, 1990, (w) Voting Securities acquired directly from the Company,
(x) Voting Securities acquired directly from another Grandfathered Dorrance
Family Stockholder, (y) Voting Securities which are also Beneficially Owned by
other Grandfathered Dorrance Family Stockholders at the time in question, and
(z) Voting Securities acquired after January 25, 1990 other than directly from
the Company or from another Grandfathered Dorrance Family Stockholder by any
“Dorrance Grandchild” (as hereinafter defined), provided that the aggregate
amount of Voting Securities so acquired by each such Dorrance Grandchild shall
not exceed five percent (5%) of the Voting Securities outstanding at the time of
such acquisition.
          A “Dorrance Family Stockholder” who or which is at the time in
question the Beneficial Owner of Voting Securities which are not specified in
clauses (v), (w), (x), (y) and (z) of the immediately preceding sentence shall
not be a Grandfathered Dorrance Family Stockholder at the time in question. For
purposes of this Section, “Dorrance Family Stockholders” shall mean individuals
who are descendants of the late Dr. John T. Dorrance, Sr. and/or the spouses,
fiduciaries and foundations of such descendants. A “Dorrance Grandchild” means
as to each particular grandchild of the late Dr. John T. Dorrance, Sr., all of
the following taken collectively: such grandchild, such grandchild’s descendants
and/or the spouses, fiduciaries and foundations of such grandchild and such
grandchild’s descendants.
          Moreover, notwithstanding the foregoing, a Change in Control shall not
be deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Person, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Company, and after
such share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.
          (e) Notwithstanding anything contained in this Agreement to the
contrary, if the Executive’s employment is terminated by the Company without
Cause within one year prior to a

Page 3 of 13



--------------------------------------------------------------------------------



 



Change in Control and the Executive reasonably demonstrates that such
termination (1) was at the request of a Third Party (as defined in
Section 2.4(b)) who effectuates a Change in Control or (2) otherwise occurred in
connection with or in anticipation of, a Change in Control, then, for all
purposes of this Agreement, the date of a Change in Control shall mean the date
immediately prior to the date of such Executive’s termination of employment.
          2.3 “Disability” means a physical or mental infirmity that
(notwithstanding accommodation) impairs the Executive’s ability to substantially
perform his duties under this Agreement for a continuous period of one hundred
eighty (180) days. Any question as to the existence of an Executive’s Disability
upon which the Executive and the Company cannot agree will be determined by a
qualified independent physician selected by the Executive and the Company. If
the Company and the Executive cannot agree on a physician, the Chief of Staff of
Thomas Jefferson Hospital in Philadelphia, Pennsylvania shall select a
physician. The determination of such physician made in writing to the Company
and to the Executive shall be final and conclusive for all purposes of this
Agreement.
          2.4 (a) “Good Reason” means the occurrence after a Change in Control
of any of the events or conditions described in subsections (1) through
(7) hereof:
     (1) a change in the Executive’s position or responsibilities (including
reporting responsibilities) which represents a material adverse change from his
position or responsibilities as in effect immediately prior to such Change in
Control; the assignment to the Executive of any duties or responsibilities
which, in the Executive’s reasonable judgment, are inconsistent with his status,
position or responsibilities; or any removal of the Executive from or failure to
reappoint or reelect the Executive to any of such offices or positions, except
in connection with the termination of his employment for Disability, Cause,
death or by the Executive other than for Good Reason;
     (2) a reduction in the Executive’s base salary by a material amount or any
failure to pay the Executive any compensation or benefits to which he is
entitled within thirty (30) days of the date due;
     (3) the Company’s requiring the Executive to be based at any place outside
a 50-mile radius from his principal place of employment immediately prior to
such Change in Control, except for reasonably required travel on the Company’s
business which is not greater than such travel requirements prior to the Change
in Control;
     (4) the failure by the Company to (A) continue in effect (without reduction
in benefit level, and/or reward opportunities) any compensation or employee
benefit plan in which the Executive was participating immediately prior to the
Change in Control, unless a substitute or replacement plan has been implemented
which provides substantially identical compensation or benefits to the Executive
or (B) provide the Executive with compensation and benefits, in the aggregate,
at least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each other compensation or employee benefit plan, program and
practice as in effect immediately prior to the Change in Control (or as in
effect following the Change in Control, if greater);

Page 4 of 13



--------------------------------------------------------------------------------



 



     (5) any material breach by the Company of any provision of this Agreement;
     (6) any purported termination of the Executive’s employment for Cause by
the Company which does not comply with the terms of Section 2.1; or
     (7) the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any successor or assign of the Company to assume and agree to
perform this Agreement, as contemplated in Section 6 hereof.
     (b) (1) A Good Reason termination shall not occur unless the Executive
gives notice to the Company that an event or condition described in
Sections 2.4(a) (1) through (7) has occurred within a time period not to exceed
ninety (90) days from the date of first occurrence of one of these events or
conditions, and the Company shall have at least thirty (30) days from the time
of that notice in which to remedy the event or condition described in
Sections 2.4(1) through (7).
     (2) Any event or condition described in Section 2.4(a)(1) through (7) which
occurs prior to a Change in Control but which the Executive reasonably
demonstrates (1) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control (a
“Third Party”), or (2) otherwise arose in connection with or in anticipation of
a Change in Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.
          (c) The Executive’s right to terminate his employment pursuant to this
Section 2.4 shall not be affected by his incapacity due to physical or mental
illness.
     3. Severance and Benefits.
          3.1 If, during the Term, the Executive’s employment with the Company
is terminated within twenty-four (24) months following a Change in Control, the
Executive shall be entitled to the following compensation and benefits:
          (a) If the Executive’s employment with the Company is terminated
(1) by the Company for Cause or Disability, (2) by reason of the Executive’s
death, or (3) by the Executive other than for Good Reason, the Company shall pay
the Executive all amounts earned or accrued through the Termination Date (as
hereinafter defined) but not paid as of the Termination Date, including (i) base
salary (at the rate then in effect), (ii) reimbursement for reasonable and
necessary expenses incurred by the Executive on behalf of the Company during the
period ending on the Termination Date, and (iii) vacation pay (collectively,
“Accrued Compensation”). In addition to the foregoing, if the Executive’s
employment is terminated by the Company for Disability or by reason of the
Executive’s death, the Company shall pay to the Executive or his beneficiaries
an amount equal to the Pro Rata Bonus (as hereinafter defined). The “Pro Rata
Bonus” is an amount equal to the Bonus Amount (as hereinafter defined)
multiplied by a fraction the numerator of which is the number of days in such
fiscal year through the Termination Date and the denominator of which is 365.
The term “Bonus Amount” shall mean the greater of the (x) Executive’s target
bonus under the Campbell Soup Company Annual Incentive Plan for the

Page 5 of 13



--------------------------------------------------------------------------------



 



fiscal year in which the Termination Date occurs or (y) average of the annual
bonuses paid or payable to the Executive during the two full fiscal years
immediately prior to the Termination Date. Executive’s entitlement to any other
compensation or benefits shall be determined in accordance with the Company’s
employee benefit plans and other applicable programs and practices then in
effect.
          (b) If the Executive’s employment with the Company is terminated
(other than by reason of death), (1) by the Company other than for Cause or
Disability or (2) by the Executive for Good Reason, the Executive shall be
entitled to the following benefits provided below:
     (i) The Company shall pay the Executive all Accrued Compensation and a
Pro-Rata Bonus (each as defined in Section 3.1(a)).
     (ii) The Company shall pay the Executive as severance pay and in lieu of
any further compensation for periods subsequent to the Termination Date, a
single sum cash payment (the “Severance Amount”) equal to the amount set forth
in paragraph (a) on Schedule A.
     (iii) For a number of months equal to the lesser of (A) the number of
months set forth in paragraph (b) on Schedule A or (B) the number of months
remaining until the Executive’s 65th birthday (the “Continuation Period”), the
Company shall at its expense continue to provide the Executive and his
dependents and beneficiaries the life insurance and medical benefits in an
amount equal to the greater of: (x) the greater of (1) such benefits provided to
the Executive at any time during the 90-day period immediately prior to the
Change in Control or (2) the benefits provided to the Executive at any time
following the Change in Control or (y) the benefits provided to other similarly
situated executives who continue in the employ of the Company during the
Continuation Period. The coverage and benefits (including deductibles and costs)
provided in this Section 3.1(b)(iii) during the Continuation Period shall be no
less favorable to the Executive and his dependents and beneficiaries, than the
most favorable of such coverages and benefits provided during any of the periods
referred to in clauses (x) and (y) above. The Company’s obligation hereunder
with respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any benefits it is
required to provide the Executive hereunder as long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Executive
than the coverages and benefits required to be provided hereunder. This
subsection (iii) shall not be interpreted so as to limit any benefits to which
the Executive, his dependents or beneficiaries may be entitled under any of the
Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment, including without limitation, life
insurance benefits.
     (iv) The Company shall pay the Executive a single sum cash payment equal to
the actuarial equivalent of the excess of (A) the Supplemental Retirement
Benefit (as defined below) (determined as a straight life annuity commencing at
age 65) determined as if (w) the Executive remained employed by the Company and
accumulated additional months of credited service as set forth in paragraph

Page 6 of 13



--------------------------------------------------------------------------------



 



(c) on Schedule A (but in no event shall the Executive be deemed to have
accumulated additional credited service after attaining age 65), (x) his annual
compensation during such period had been equal to the sum of (A) the greater of
(1) the Executive’s annual base salary in effect at any time during the 90-day
period immediately prior to the Change in Control or (2) the Executive’s annual
base salary in effect at any time following the Change in Control and (B) the
Bonus Amount, (y) the Company and/or the Subsidiary or division made employer
contributions to each defined contribution plan in which the Executive was a
participant at the Termination Date (in an amount equal to the amount of such
contribution for the applicable plan year immediately preceding the Termination
Date) and (z) the Executive had been fully (100%) vested in his benefit under
each retirement plan in which the Executive was a participant, over (B) the lump
sum actuarial equivalent of the aggregate retirement benefit the Executive has
actually accrued under such retirement plans (determined as a straight life
annuity commencing at age 65). For purposes of this subsection (iv), the
“Supplemental Retirement Benefit” shall mean the lump sum actuarial equivalent
of the aggregate retirement benefit the Executive would have been entitled to
receive under the Company’s supplemental and other retirement plans including,
but not limited to, the Campbell Soup Company 401(k) Retirement Plan and the
Campbell Soup Company Supplemental Retirement Plan. For purposes of this
subsection (iv), the “actuarial equivalent” shall be determined in accordance
with the actuarial assumptions used for the calculation of benefits under the
Company Retirement and Pension Plan as applied prior to the Termination Date in
accordance with such plan’s past practices.
     (v) In the event that the Executive has unvested outstanding incentive
awards (including restricted stock and performance shares or units, stock
options or stock appreciation rights, hereinafter collectively referred to as
the “Incentive Awards”) pursuant to the terms of the Company’s long-term
incentive plans or under any subsequent incentive plan or arrangement on his
Termination Date, then (A) all such Incentive Awards shall vest and any
restrictions thereon shall lapse as follows: (i) all such Incentive Awards
(other than performance related awards) shall vest or become exercisable
immediately and any restrictions thereon shall lapse and (ii) any performance
related awards shall vest or become exercisable and any restrictions thereon
shall lapse on a pro-rata portion of such awards based on the portion of the
relevant performance period that has expired as of the Termination Date (but in
no event shall such performance related award vest, become exercisable or
restrictions lapse with respect to less than 50% of the total outstanding
awards); provided, that such accelerated vesting shall apply first to those
awards which have been outstanding the longest, and (B) the Executive shall have
the right to require the Company to purchase, for cash, any shares of
unrestricted stock or shares purchased upon exercise of any options, at a price
equal to the fair market value of such shares on the date of purchase by the
Company.
          (c) The amounts provided for in Sections 3.1(a) and 3.1(b)(i), (ii),
(iv) and (v) (with respect to performance units) shall be paid within thirty
(30) days after the Executive’s Termination Date.

Page 7 of 13



--------------------------------------------------------------------------------



 



          (d) The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment except as
provided in Section 3.1(b)(iii).
          3.2 The severance pay and benefits provided for in Sections 3.1(a) and
3.1(b)(i) and (ii) shall be in lieu of any other severance pay to which the
Executive may be entitled under any Company severance plan, program or
arrangement (including, without limitation, the Company Group Change in Control
Severance Protection Program).
     4. Notice of Termination.Following a Change in Control, any purported
termination of the Executive’s employment by the Company or by the Executive
shall be communicated by written Notice of Termination to the other party in
accordance with Section 8. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Termination.
     5. Termination Date.For purposes of this Agreement, “Termination Date”
means, in the case of the Executive’s death, his date of death, and in all other
cases, the date specified in the Notice of Termination subject to the following:
          (a) If the Executive’s employment is terminated by the Company for
Cause or due to Disability, the date specified in the Notice of Termination
shall be at least thirty (30) days from the date the Notice of Termination is
given to the Executive, provided that in the case of Disability the Executive
shall not have returned to the full-time performance of his duties during such
period of at least thirty (30) days; and
          (b) If the Executive resigns for Good Reason, the date specified in
the Notice of Termination shall not be more than sixty (60) days from the date
the Notice of Termination is given to the Company.
          (c) Notwithstanding any other provision in this Agreement to the
contrary, the termination of the Executive’s employment in connection with the
sale, divestiture or other disposition of a division, group or business unit of
the Company (or part thereof) at which the Executive was employed at the time of
such sale, divestiture or other disposition, shall not be deemed to be a
termination of employment of the Executive for purposes of this Agreement,
provided the Executive is offered employment by the purchaser or acquiror of
such division, group or business unit of the Company and the Company obtains an
agreement from such purchaser or acquiror as contemplated in Section 6(c) and
provided, further, that the Executive shall not be entitled to any benefits from
the Company under this Agreement as a result of such sale, divestiture, or other
disposition, or as a result of any subsequent termination of employment. This
Section 5 (c) will only apply in the event that (i) the Executive’s employment
is terminated by the Company without Cause or the Executive resigns for Good
Reason on or after the occurrence of a Change in Control or (ii) the Executive’s
employment is terminated by the Company without Cause within one year prior to a
Change in Control and the Executive reasonably demonstrates that such
termination (y) was at the request of a Third Party who effectuates a Change in
Control or (z) otherwise occurred in connection with, or in anticipation of, a
Change in Control.

Page 8 of 13



--------------------------------------------------------------------------------



 



     6. Successors; Binding Agreement.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. In such event,
the term “the Company” as used herein shall include such successors and assigns.
The term “successors and assigns” as used herein shall mean a corporation or
other entity acquiring all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.
          (b) Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.
          (c) In the event that one or more divisions, groups and business units
of the Company (or parts thereof) that the Executive is primarily associated
with (or part thereof) are sold, divested, or otherwise disposed of by the
Company subsequent to a Change in Control, the Company shall require such
purchaser or acquiror, as a condition precedent to such purchase or acquisition,
to assume, and agree to perform the Company’s obligations under this Agreement,
in the same manner, and to the same extent that the Company would be required to
perform if no such acquisition or purchase had taken place. In such
circumstances, the purchaser or acquiror shall be solely responsible for
providing any payments or benefits payable under this Agreement to the
Executive.
     7. Fees and Expense.The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Executive as they become due as a result of (a) the Executive’s termination of
employment (including all such fees and expenses, if any, incurred in contesting
or disputing any such termination of employment), (b) the Executive seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits, or (c) the Executive’s hearing before
the Board as contemplated in Section 2.1 of this Agreement; provided, however,
that the circumstances set forth in clauses (a) and (b) (other than as a result
of the Executive’s termination of employment under circumstances described in
Section 2.2(e)) occurred on or after a Change in Control.
     8. Order of Payment. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to you (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this provision, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive’s
severance, vesting and other benefits under this Agreement shall be payable
either (i) in full, or (ii) as to such lesser amount which would result in no
portion of such severance and other benefits being subject to the excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by you on

Page 9 of 13



--------------------------------------------------------------------------------



 



an after-tax basis, of the greatest amount of severance benefits under this
Agreement notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Any reduction shall be made in
the following manner: first a pro rata reduction of (i) cash payments subject to
Section 409A of the Code as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code, and second a pro rata cancellation of
(i) equity-based compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity-based compensation not subject to Section 409A of
the Code. Reduction in either cash payments or equity compensation benefits
shall be made prorata between and among benefits which are subject to
Section 409A of the Code and benefits which are exempt from Section 409A of the
Code. Unless the Company and you otherwise agree in writing, any determination
required under this provision shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon you and the Company for all purposes. For purposes
of making the calculations required by this provision, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and you shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this provision. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this provision.
     9. Notice.For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.
     10. Non-exclusivity of Rights.Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries and for which the Executive may qualify, nor shall anything herein
limit or reduce such rights as the Executive may have under any other agreements
with the Company or any of its subsidiaries; provided, however, to the extent
that the Executive receives benefits under this Agreement, he will not be
entitled to severance pay or benefits under any other severance plan, program,
policy or arrangement of the Company, including, without limitation, the
Company’s Special Severance Protection Program. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
program or arrangement of the Company or any of its subsidiaries shall be
payable in accordance with such plan, program or arrangement except as expressly
modified by this Agreement.
     11. Settlement of Claims.The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.

Page 10 of 13



--------------------------------------------------------------------------------



 



     12. Miscellaneous.No provision of this Agreement may be modified, waived,
amended or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
     13. Employment Status.This Agreement does not constitute a contract of
employment or impose on the Company any obligation to retain the Executive, or
any obligation on the Executive to remain in the employment of the Company.
     14. Governing Law.This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New Jersey, without
reference to the principles of conflicts of laws. Each party hereto consents to
in personam jurisdiction and venue in the United States District Court of New
Jersey. In the event that the United States District Court of New Jersey should
lack subject matter jurisdiction, the parties consent to jurisdiction and venue
in a court of competent jurisdiction in Camden County in the State of New
Jersey.
     15. Withholding.The Company may withhold from all payments due to Executive
(or his beneficiary or estate) under this Agreement all applicable federal,
state, local and foreign income and employment taxes.
     16. Severability.The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
     17. Counterparts.This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     18. Headings.The headings contained in this Agreement are intended solely
for convenience and shall not control or affect the meaning or construction of
the provisions of this Agreement.
     19. Entire Agreement.This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, in the
event of a Change in Control, supersedes all prior agreements (including,
without limitation, the Company’s Special Severance Protection Program),
understandings and arrangements, whether oral or written, between the parties
hereto with respect to such subject matter.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Executive has executed this Agreement as of
the day and year first above written.

Page 11 of 13



--------------------------------------------------------------------------------



 



              ATTEST:   Campbell Soup Company    
 
 
By:        
 
Corporate Secretary
     
 
President and Chief Executive Officer        
 
  By:        
 
     
 
Executive    

Page 12 of 13



--------------------------------------------------------------------------------



 



Schedule A to Severance Protection Agreement
     (a) The Executive’s Severance Amount provided for in Section 3.1 (b)
(ii) shall equal the severance pay multiple set forth below next to the
Executive’s salary grade level at the Termination Date multiplied by the sum of
(A) the greater of (1) the Executive’s annual base salary in effect at any time
during the 90-day period immediately prior to the Change in Control or (2) the
Executive’s annual base salary in effect at any time following the Change in
Control and (B) the Bonus Amount.

      Salary Grade Level at Termination Date   Severance Pay Multiple       42 —
44
46 — 48
50 and above   1.5
2.0
2.5

     (b) The Benefits Continuation Period provided for in Section 3.1 (b)
(iii) shall be determined using the number of months set forth below next to the
Executive’s salary grade level at the Termination Date.

      Salary Grade Level at Termination Date   Benefits Continuation Period    
  42 — 44
46 — 48
50 and above   18 months
24 months
30 months

     (c) The additional service credit provided for in Section 3.1 (b) (iv)
(w) shall be equal to the number of months set forth below next to the
Executive’s salary grade level at the Termination Date.

      Salary Grade Level at Termination Date   Additional Service Credit      
42 — 44
46 — 48
50 and above   18 months
24 months
30 months

Page 13 of 13